ORDER
PER CURIAM.
Kevin S. Rotellini (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing.
Following a jury trial, Movant was convicted of one count of stealing a credit card and one count of stealing over $150 in violation of Section 570.030 RSMo 1994. The trial court sentenced Movant, as a prior and persistent offender, to two concurrent terms of fifteen years imprisonment. We affirmed Movant’s convictions on direct appeal. State v. Rotellini, 2 S.W.3d 843 (Mo.App. E.D.1999). Thereafter, Movant filed a motion for post-conviction relief under Rule 29.15, which the motion court denied following an evidentia-ry hearing. On appeal, this Court affirmed in part and reversed and remanded in part because the motion court failed to issue specific findings of fact and conclusions of law on an issue before the motion court. Rotellini v. State, 77 S.W.3d 632 (Mo.App. E.D.2002). This appeal follows the motion court’s findings of facts and conclusions of law on remand denying Movant’s request for post-conviction relief.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).